DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/254,837, application filed on 01/23/2019.  Claims 1-15 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 01/23/2019 and 12/09/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
5.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-15 are rejected under 35 U.S.C. 101 because:  
7.  	The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and/or in combination, do not amount to significantly more than an abstract idea. The rationale for the determination of the patent ineligibility of the current claims is explained below.  The recited “acquire statistical information ….”, “generate a program by setting a data type ….”, “generate the program by setting the data type …” etc., step(s) is/are broadly and reasonably interpreted as an abstract idea.  The said recited steps are interpreted as directed to a method for information processing merely carried out with a generic computer.  The claim fails to specifically recite specific hardware, machinery, equipment, devices or a fabricating or manufacturing steps that might provide something more significant beyond merely reciting an abstract set of steps.  Rather, these limitations require no more than a generic computer.  It is noted that Alice made it clear that different statutory categories should not be treated differently with regard to analysis of eligible subject matter and merely performing the steps on a computer system was not sufficient for patent eligibility.  (Please see: Synopsys v. Mentor Graphics Corp. 839 F.3d 1138, 120 U.S.P.Q.2d 1473 (Fed. Cir. 2016), “Generating a logic circuit/network from a hardware independent description”).
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer and (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. See Alice Corp v. CLS Bank Int 7, 134 S.Ct. 2347, 2350 (2014). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
8.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JULLIAN et al. (US 2015/0248609).

10.          With respect to independent claims 1, 8 and 15, JULLIAN teaches:
a memory; and a processor coupled to the memory and configured (see general-purpose processor and memory, para 28, 109) to: 
acquire statistical information including a distribution of operation result values from the memory (input statistics, para 93; accessing data from memory, look-up table, receiving and accessing data, para 116), 
when it is determined that a number of acquired statistical information samples is larger than a predetermined value, generate a program by setting a data type for which a ratio of a maximum value to a minimum value of values that can be expressed is smaller among data types usable for target data in an operation as the target data (reducing neuron model based on availability of computational resources, Abstract; see reducing memory and synaptic memory, reducing power consumption, based on learning rules, para 46), and 
when it is determined that the number of acquired statistical information samples is smaller than the predetermined value, generate the program by setting the data type for which the ratio of the maximum value to the minimum value of values that can be expressed is larger among data types usable for target data in the operation as the target data (see minimum and maximum values, weight and reducing of synaptic memory use, reduction of computation resources, para 48).

11.          With respect to claim 2 and 9, JULLIAN teaches:
wherein the processor is configured to: execute at least one of a fixed point number operation and a floating point number operation, set a data type of a fixed point number as the target data when it is determined that the number of samples is larger than the predetermined value, and set the data type of a floating point number as the target data when it is determined that the number of samples is smaller than the predetermined value (see fixed-point or floating point representation, reducing connection data points, para 43-45).

12.          With respect to claim 3 and 10, JULLIAN teaches:
wherein the program is a program for executing a process by a neural network with a plurality of hierarchies (see plurality of network layers, para 55).

13.          With respect to claim 4 and 11, JULLIAN teaches:
wherein the processor is configured to: acquire the number of times of operation in each layer of the neural network from definition information defining the neural network (see artificial neural network, computational techniques for application complexity, para 35-40), and 
acquire the number of the statistical information samples based on the number of times of operation in each layer of the neural network and a ratio of acquisition of the statistical information with respect to the number of times of operation in the arithmetic processing (reducing neuron model based on availability of computational resources, Abstract; see reducing memory and synaptic memory, reducing power consumption, based on learning rules, para 46).

14.          With respect to claim 5 and 12, JULLIAN teaches:
wherein the processor is configured to determine the predetermined value based on an operation in the arithmetic processing (processing artificial nervous system, processing neural synaptic signals, para 38-40).

15.          With respect to claim 6 and 13, JULLIAN teaches:
wherein the processor is configured to determine the predetermined value based on a difference between a learning error when deep learning is executed using a floating point number and a learning error when the deep learning is executed using a fixed point number (see learning rule, and learning error, para 44-46; see fixed-point or floating point representation, reducing connection data points, para 43-45).

16.          With respect to claim 7 and 14, JULLIAN teaches:
wherein the processor is configured to acquire the difference by the deep learning performed a predetermined limited number of times (see computation and sampling of data, compensation performance requirement, para 85-90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851